FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 or 15d - 16 of the Securities Exchange Act of 1934 For the month ofFebruary HSBC Holdings plc 42nd Floor, 8 Canada Square, London E14 5HQ, England (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F). Form 20-FX Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934). Yes No X (If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ). NOTIFICATION OF TRANSACTIONS OF PERSONS DISCHARGING MANAGERIAL RESPONSIBILITY AND/OR CONNECTED PERSONS This notification relates to a transaction notified in accordance with DTR 3.1.2 R and 3.1.4 R (1)(a) 1 Name of the issuer HSBC Holdings plc 2 Name of the person discharging managerial responsibilities or, where applicable, the name of the person connected with a person discharging managerial responsibilities R E T Bennett, a person discharging managerial responsibilities 3 Description of shares (including class), debentures, derivatives or any other financial instruments relating to shares US$0.50 ordinary shares 4 State the nature of the transaction (i) Release and subsequent sale by the Trustee of 21,207 ordinary shares following the partial vesting of the 2010 Restricted Share award made to R E T Bennett under the HSBC Share Plan; and (ii) Acquisition / monthly contribution to HSBC Holdings UK Share Incentive Plan. 5 Number of shares, derivatives or any other financial instruments relating to shares acquired (i) 21,207 6 Number of shares, derivatives or any other financial instruments relating to shares disposed (ii) 22 7 Price per share or value of transaction (i) £5.5520 (ii) £5.5900 8 Date and place of transaction (i) 27 February 2012, London (ii) 28 February 2012, London 9 Date issuer informed of transaction 28 February 2012 10 Name of duly authorised officer/official of issuer responsible for making notification Louisa Jenkinson, Senior Assistant Secretary, 11 Date of notification 28 February 2012 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. HSBC Holdings plc By: Name: P A Stafford Title: Assistant Group Secretary Date:28 February 2012
